Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-14-00890-CV

                                   Christopher James COLEMAN,
                                              Appellant

                                          v.
                                        Dover
                             DOVER MAINTENANCE ASS’N, INC.,
                                       Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-01340
                            Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: May 6, 2015

APPEAL DISMISSED

           The parties have filed an agreed motion to dismiss this appeal with prejudice. We grant

the motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a)(1).

                                                  PER CURIAM